DETAILED ACTION
This action is in response to the Applicant Response filed 22 July 2021 for application 15/721,586 filed 29 September 2017.
Claims 1, 6, 12, 17, 21 are currently amended.
Claims 3, 5, 14, 16 are cancelled.
Claims 1-2, 4, 6-13, 15, 17-22 are pending.
Claims 1-2, 4, 6-13, 15, 17-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2021 has been entered.
 
Response to Arguments
Applicant's arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive. However, new claim objections have arisen as noted below.

Applicant's arguments regarding the 35 U.S.C. 103 Rejections of claims 1-2, 4, 6-13, 15, 17-22 have been fully considered and are partially not persuasive and partially moot.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the Gibiansky-Maclean combination fails to disclose the following limitations from claim 1 (and similarly claim 12):
storing, at the machine learning server computer, a confidence score threshold value;
the particular output dataset comprising, for each of a plurality of data items in the particular output dataset, an output confidence score; 
determining that a subset of the plurality of data items in the particular output dataset comprise confidence scores below the confidence score threshold value; 
identifying a subset of the particular input dataset that corresponds to the subset of the plurality of data items in the particular output dataset; 
receiving, through the graphical user interface, a selection of a second selectable training option corresponding to a second machine learning training dataset of the plurality of machine learning training datasets from a second machine learning server computer; 
using the particular machine learning configuration file, configuring a second machine learning system; 
training the second machine learning system using the second machine learning training dataset; 
using the second machine learning system and the subset of the particular input dataset, computing a second output dataset; 
replacing, by the first machine learning server computer one or more data items in the particular output dataset with one or more corresponding items in the second output dataset.
While applicant provides a quick interpretation of Gibiansky and Maclean, repeats that Gibiansky does not teach some of the limitation recited above and states that Maclean does not make up for the 
With respect to the limitation of using the particular machine learning configuration file, configuring a second machine learning system, Examiner respectfully disagrees that Gibiansky does not teach the limitation. Gibiansky teaches using a first and a second machine learning type (Gibiansky, ¶0091), i.e., two different models each with different parameters (Gibiansky, ¶0105). Gibiansky goes on to teach using a stored file of parameters and or selected machine learning models to configure a machine learning system as it was previously configured (Gibiansky, ¶¶0108, 0129). Therefore, Gibiansky does, in fact, teach using a configuration file to configure a first and a second machine learning system.
With respect to the limitations of receiving, through the graphical user interface, a selection of a second selectable training option corresponding to a second machine learning training dataset of the plurality of machine learning training datasets from a second machine learning server computer and training the second machine learning system using the second machine learning training dataset, Examiner respectfully disagrees that Maclean does not teach the limitations. Maclean teaches a GUI with which to interact with the user (Maclean, ¶0051, Figure 5). Maclean further teaches training models (Maclean, ¶0077, Figures 6-7, 10-12) and using multiple sub-operations each of which include the operation of a single system (Maclean, ¶0077, Figures 16-17). Maclean also teaches multiple training datasets which can be selected through the GUI  (Maclean, ¶0035, ¶0046, ¶0048, Figure 4) where the data sets can be stored on one or more database servers (Maclean, ¶0035, ¶0129). Lastly, Maclean teaches not only receiving a transformation scheme selection for a dataset through the GUI (Maclean, ¶0051), but, also teaches a comparative modeling system receiving a plurality of selections for a plurality of data set and a plurality of transformation families (Maclean, ¶0090, Figures 16-17). 
With respect to applicant arguments regarding the remainder of the limitations, applicant’s arguments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejections.
Therefore, as noted above, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Gibiansky in view of Maclean and further in view of Burr. For similar reasons, claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Gibiansky in view of Maclean and further in view of Burr. Additionally, the rejections of claims 1, 12 apply to all dependent claims which are dependent on claims 1, 12, including claims 2, 4, 6-11, 13, 15, 17-22 which are also unpatentable over Gibiansky in view of Maclean and further in view of Burr.

Claim Objections
Claims 1-2, 4, 6-13, 15, 17-22 is objected to because of the following informalities:
Claim 1, line 44, first machine learning server computer should read “first machine learning server computer,” [comma should be added after “computer”]
Claim 10, line 9, "and" should be removed [This objection is being made for consistency and in light of applicant remarks to previous objections (Applicant’s Remarks, dated 26 April 2021, p. 17)]
Claim 12, line 47, first machine learning server computer
Claims 2, 4, 6-9, 11, 13, 15, 17-22 are objected to due to their dependence, either directly or indirectly, on claims 1, 10, 12
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-13, 15, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-2, 7, 9, 11-12 recite the machine learning server computer (Claim 1 - line 6, line 10, line 30; Claim 2 - line 8; Claim 7 - line 2; Claim 9 - line 2; Claim 11 - line 2; Claim 12 - line 33) while failing to provide an explicit antecedent basis. Claims 1, 12 provide both "a first machine learning server computer" and "a second machine learning server computer." It is suggested that the claim can be corrected by modifying the phrase, in all locations, to "the first machine learning server computer." Clarification or correction is required.

Claims 4, 6, 8, 10, 13, 15, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependence, either directly or indirectly, on claims 1-2, 7, 9, 11, 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-13, 15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gibiansky et al. (US 2016/0110657 A1 – Configurable Machine Learning Method Selection and Parameter Optimization System and Method, hereinafter referred to as “Gibiansky”) in view of Maclean et al. (US 2020/0050329 A1 - User Interface Based Variable Machine Modeling, hereinafter referred to as "Maclean") and further in view of Burr, Geoffrey W. (US 2018/0253645 A1 – Triage of Training Data for Accelerating of Large-Scale Machine Learning, hereinafter referred to as “Burr”).

Regarding claim 1 (Currently Amended), Gibiansky teaches a method comprising: 
storing, at a first machine learning server computer (Gibiansky, ¶0044 – teaches selection and optimization server; see also, Gibiansky, ¶0033 - teaches performing steps using implementations , one or more machine learning configuration files, a particular machine learning configuration file of the one or more machine learning configuration files comprising instructions for configuring a machine learning system of a particular machine learning type with one or more first machine learning parameters (Gibiansky, ¶0078 – teaches that the parameter optimization unit may store the one or more sample parameters in a storage device [Storage on a storage device is interpreted as storing in a file on the storage device]; Gibiansky, ¶0108 – teaches storing parameter settings in a file which includes machine learning methods, and, for example, number of trees [first parameter]; Gibiansky, ¶0129 – teaches storing parameter configurations in a file; see also Gibiansky, ¶0035-0036, 0063-0064); 
displaying, through a graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a plurality of selectable parameter options, each of which defining a value for a machine learning parameter (Gibiansky, ¶0108 – teaches selectable parameters each of which has a defined value, for example number of trees picked from a set of {2, 4, 6, 8, 10}; see also Gibiansky, Fig. 6, ¶0110); 
receiving, at the machine learning server computer, a particular input dataset (Gibiansky, ¶0046 – teaches receiving a set of training data); 
receiving, through the graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a selection of one or more selectable parameter options corresponding to one or more second machine learning parameters different from the one or more first machine learning parameters (Gibiansky, ¶0108 – teaches the user inputting one or more parameter values for one or more parameters, e.g., number of trees [first] and tree depth [second]; see also Gibiansky, Fig. 6, ¶0110 – shows a GUI with at least 5 parameters with parameter values); 
replacing, in the particular machine learning configuration file, the one or more first machine learning parameters and training options with the one or more selected second machine learning parameters and training options (Gibiansky, ¶0076 – teaches default parameters which can be replaced by user selected parameters; Gibiansky, ¶0107 – teaches using default sample parameters; Gibiansky, ¶0108 – teaches using user inputted parameters instead of sample parameters for at least some of the parameter options [Because the system can use defaults or user inputs, the system has defaults for parameter options and therefore replaces the parameter if inputted by the user]; see also Gibiansky, ¶0105 – teaches that each model is embedded with one or more parameters and changing a model would require replacing a first set of parameters with a second set of parameters; Gibiansky, ¶¶0078, 0108, 0129 – storing parameters in a configuration file); 
using the particular machine learning configuration file, configuring a particular machine learning system (Gibiansky, ¶0108 – teaches using a stored file of parameters to configure a machine learning system in the same way it was before to continue the tuning process; Gibiansky, ¶0129 – teaches using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process) and in response to configuring the particular machine learning system (Gibiansky, ¶0108 – teaches using a stored file of parameters to configure a machine learning system in the same way it was before to continue the tuning process; Gibiansky, ¶0129 – teaches using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process), training the particular machine learning system using the particular machine learning training dataset (Gibiansky, ¶0108 – teaches using a stored file of parameters to configure a machine learning system in the same way it was before to continue the tuning process; Gibiansky, ¶0129 – teaches using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to ; 
using the particular machine learning system and the particular input dataset, computing a particular output dataset (Gibiansky, ¶0052 – teaches a GUI to submit data for processing and return to the GUI the results of the machine learning method as applied to the submitted data; Gibiansky, ¶0106 – teaches generating output for training and/or test data); 
using the particular machine learning configuration file, configuring a second machine learning system (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0108 – teaches using a stored file of parameters and/or selected machine learning models to configure a machine learning system in the same way it was before to continue the tuning process; Gibiansky, ¶0129 – teaches using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process).
While Gibiansky teaches using the particular machine learning system and the particular input dataset, computing a particular output dataset, Gibiansky does not explicitly teach the particular output dataset comprising, for each of a plurality of data items in the particular output dataset, an output confidence score. Further, Gibiansky does not explicitly teach storing, at the machine learning server computer, a plurality of machine learning training datasets; receiving, through the graphical user interface, a selection of a particular selectable training option corresponding to a particular machine learning training dataset; the one or more selectable parameter and training options comprising a list of one or more selectable parameter and training options, each of the selectable options being displayed in the graphical user interface via radio buttons or checkboxes, the selection of one or more selectable 
Maclean teaches 
storing, at the machine learning server computer (Maclean, ¶0033 – teaches application server hosting comparative modeling system and one or more database servers), a plurality of machine learning training datasets (Maclean, ¶0035 – teaches storing sets of data in a database; Maclean, ¶0046 – teaches a data set selection; Maclean, ¶0048 – teaches data sets accessible by or included in the comparative modeling system; see also Maclean, Fig. 4); 
receiving, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a selection of a particular selectable training option corresponding to a particular machine learning training dataset (Maclean, ¶0051 – teaches receiving a selection of the transformation scheme through the GUI); 
the one or more selectable parameter and training options comprising a list of one or more selectable parameter and training options (Maclean, ¶0075 – teaches providing selectable , each of the selectable options being displayed in the graphical user interface via radio buttons (Maclean, ¶0075 – teaches that input fields for selectable parameters and training options may be a text input field, a set of radio buttons, a drop down menu, a wheel menu, or any other suitable menu; see also Maclean, Figures 5-7, 10-12 [Examiner notes that while the figures display drop down menus for parameter selection, it would be obvious to a person skilled in the art that a radio button can be replaced with a drop down as both widgets perform the same function of selecting a single option from a list available options]) or checkboxes (Maclean, ¶0066 – teaches the selection of a binary parameter (represented as 714/724); see also Figures 6-7 [Examiner notes that while the binary options are represented in the figures using a switch, it would be obvious to a person skilled in the art that a binary parameter selection could be represented by any of various widget used to represent a binary representation such as on/off, true/false, include/exclude, including switches and checkboxes]), the selection of one or more selectable parameter and training options comprising a selection of a corresponding graphical user interface radio button (Maclean, ¶0075 – teaches that input fields for selectable parameters and training options may be a text input field, a set of radio buttons, a drop down menu, a wheel menu, or any other suitable menu; see also Maclean, Figures 5-7, 10-12 [Examiner notes that while the figures display drop down menus for parameter selection, it would be obvious to a person skilled in the art that a radio button can be replaced with a drop down as both widgets perform the same function of selecting a single option from a list available options]) or checkbox (Maclean, ¶0066 – teaches the selection of a binary parameter (represented as 714/724); see also Figures 6-7 [Examiner notes that while the binary options are represented in the figures using a switch, it would be obvious to a person skilled in the art that a binary parameter ; 
in response to configuring the particular machine learning system (Maclean, ¶0065 – teaches selecting at least the first machine learning algorithm and selecting parameters; see also Maclean, Figs. 6-7, 10-12), training the particular machine learning system using the particular machine learning training dataset (Maclean, ¶0077 – teaches training machine leaning system; see also Maclean, Figs. 6-7, 10-12);
receiving, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a selection of a second selectable training option corresponding to a second machine learning training dataset of the plurality of machine learning training datasets (Maclean, ¶0051 – teaches receiving a selection of the transformation scheme through the GUI; Maclean, ¶0090 – teaches the comparative modeling system receiving a plurality of selections for a plurality of data sets and a plurality of transformation families; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17) from a second machine learning server computer (Maclean, ¶0033 – teaches application server hosting comparative modeling system and one or more database servers); 
training the second machine learning system using the second machine learning training dataset (Maclean, ¶0077 – teaches training machine leaning system; see also Maclean, Figs. 6-7, 10-12; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Gibiansky with the teachings of Maclean in order to automatically step through iterative modeling of data in order to automatically identify suitable modeling results in the field of machine learning configuration using graphical user interfaces (Maclean,¶0027 – "The user takes 
While Gibiansky in view of Maclean teaches using the particular machine learning system and the particular input dataset, computing a particular output dataset, Gibiansky in view of Maclean does not explicitly teach the particular output dataset comprising, for each of a plurality of data items in the particular output dataset, an output confidence score. Further, Gibiansky in view of Maclean does not explicitly teach storing, at the machine learning server computer, a confidence score threshold value; determining that a subset of the plurality of data items in the particular output dataset comprise confidence scores below the confidence score threshold value; identifying a subset of the particular input dataset that corresponds to the subset of the plurality of data items in the particular output dataset; using the second machine learning system and the subset of the particular input dataset, computing a second output dataset; replacing, by the first machine learning server computer one or more data items in the particular output dataset with one or more corresponding items in the second output dataset.
Burr teaches
using the particular machine learning system and the particular input dataset, computing a particular output dataset (Burr, ¶¶0022-0023 – teaches evaluating the ANN using test data input to generate an output for each input values), the particular output dataset comprising, for each of a plurality of data items in the particular output dataset, an output confidence score (Burr, ¶0024 – teaches, for each data item during evaluation, an output confidence score is determined);
storing, at the machine learning server computer (Burr, ¶0039 – teaches server), a confidence score threshold value (Burr, ¶0025 – teaches a predetermined threshold used for comparison [To compare to all of the values, it must be stored on the server]); 
determining that a subset of the plurality of data items in the particular output dataset comprise confidence scores below the confidence score threshold value (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold); 
identifying a subset of the particular input dataset that corresponds to the subset of the plurality of data items in the particular output dataset (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold [The identification of the training example includes both the input and output of the training example]); 
using the second machine learning system and the subset of the particular input dataset, computing a second output dataset (Burr, ¶0019 - teaches identifying a subset of the training data and using that subset as the training set; Burr, ¶0024 – teaches, for each data item during evaluation, an output confidence score is determined; Burr, ¶0025 – teaches selecting a subset of training data by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold [Because this process is iterative, after determining a subset, that subset is used for evaluation to determine a new subset [second output dataset]); 
replacing, by the first machine learning server computer one or more data items in the particular output dataset with one or more corresponding items in the second output dataset (Burr, ¶0031 – teaches that after each training epoch, the forward evaluation is repeated with the examples that had a non-zero probability of inclusion in the training subset [By repeating the evaluation on a 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Gibiansky in view of Maclean with the teachings of Burr in order to remedy the inefficiencies of training by efficiently identifying the small portions of training data to will most effectively train a model and thus minimize errors in the field of machine learning training and configuration (Burr, ¶0016 – “To remedy the inefficiency of backpropagation, there is a need in the art to efficiently identify the small portion of training data that will be the most effective in training an ANN to generalize and thus minimize classification errors in a test set. Accordingly, the present disclosure provides systems and methods for improving performance of ANN training by identifying data in the training set that are most effective in training. Thus, data on which an ANN has already adequately trained can be skipped, allowing a faster overall training process.”).

Regarding claim 2 (Previously Presented), Gibiansky in view of Maclean and further in view of Burr teaches all of the limitations of the method of claim 1 as noted above.
Gibiansky further teaches a second machine learning configuration file of the one or more machine learning configuration files comprising instructions for configuring a machine learning system of a second machine learning type with one or more third machine learning parameters (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0078 – teaches that the parameter optimization unit may store the one or more sample parameters in a storage device [Storage on a storage device is interpreted as storing in a file on the storage device]; Gibiansky, ¶0108 – teaches storing parameter settings in a file which includes machine learning method, and, for example, number of trees or tree depth; Gibiansky, ¶0110, Fig. 6 – shows a GUI with at least 5 parameters with parameter , and wherein the method further comprises: 
displaying, through the graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a plurality of selectable network type options, each of which defining a type of machine learning system (Gibiansky, ¶0108 – teaches selectable machine learning methods; see also Gibiansky, ¶0093 – teaches various machine learning methods that can be selected; Gibiansky, Fig. 6, ¶0110); 
receiving, through the graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user
inputs; see also Gibiansky, Fig. 6), a selection of a first selectable network type option corresponding to a machine learning system of the particular machine learning type (Gibiansky, ¶0108 – teaches the user selecting a machine learning method, for example, GBM [particular machine learning type]; see also Gibiansky, Fig. 6, ¶0100 – shows a GUI with tuning model selection); 
configuring the particular machine learning system based, at least in part, on the selection of the first selectable network type option (Gibiansky, ¶0108 – teaches configuring the machine learning system using the selected machine learning method and the selected parameters and values); 
receiving, through the graphical user interface ((Gibiansky, ¶0110 – teaches GUI for receiving user
inputs; see also Gibiansky, Fig. 6), a selection of a second selectable network type option corresponding to a machine learning system of the second machine learning type (Gibiansky, ¶0091 – teaches evaluating two different models in parallel [This requires the selection of a second model type]; Gibiansky, ¶0108 – teaches the user selecting a machine learning method; see also ; 
based, at least in part, on the selection of the second selectable network type option, using the second machine learning configuration file, configuring a second machine learning system (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0108 – teaches using a stored file of parameters and/or selected machine learning models to configure a machine learning system in the same way it was before to continue the tuning process; Gibiansky, ¶0129 – teaches using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process).
Maclean further teaches
receiving, at the machine learning server computer, a second input dataset (Maclean, ¶0033 – teaches application server hosting comparative modeling system and one or more database servers); 
using the second machine learning system and the second input dataset, computing a second output dataset (Maclean, ¶0069 – teaches generating first output for a first model and second output for a second model; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gibiansky, Maclean and Burr for the same reasons as disclosed in claim 1 above.

Regarding claim 4 (Previously Presented), Gibiansky in view of Maclean and further in view of Burr teaches all of the limitations of the method of claim 1 as noted above. Maclean further teaches 
storing, for each machine learning training dataset of the plurality of machine learning training datasets, category data identifying a data category for the machine learning training dataset (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4); 
receiving, through the graphical user interface, input categorization data identifying a particular data category for the particular input dataset (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4); 
determining that each of the plurality of machine learning training datasets correspond to the particular data category (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4) and, in response, display the plurality of selectable training options (Maclean, ¶¶0051-0053 – teaches a transform scheme which includes one or more algorithms, processes or operations to modify data within the selected data set; see also Maclean, Figs. 5, 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gibiansky, Maclean and Burr for the same reasons as disclosed in claim 1 above.

Regarding claim 6 (Currently Amended), Gibiansky in view of Maclean and further in view of Burr teaches all of the limitations of the method of claim 1 as noted above.
Maclean further teaches 
storing, for each machine learning training dataset of the plurality of machine learning training datasets, category data identifying a data category for the machine learning training dataset, the particular machine learning training dataset corresponding to a particular data category (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4); 
displaying, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a subset of the plurality of selectable training options (Maclean, ¶¶0051-0053 – teaches a transform scheme which includes one or more algorithms, processes or operations to modify data within the selected data set; see also Maclean, Figs. 5, 6), wherein each of the subset of the plurality of selectable training options correspond to the particular data category (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4); 
receiving the selection of the second selectable training option from the subset of the plurality of selectable training options (Maclean, ¶0051 – teaches receiving a selection of the transformation scheme through the GUI).
Burr further teaches in response to determining that the subset of the plurality of data items in the particular output dataset comprise confidence scores below the confidence score threshold value (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold), displaying, through the graphical user interface (Burr, ¶0046 – teaches the system including a display [While Burr does not explicitly teach displaying the training options, it does teach a display and in combination with the GUI and presentation of Maclean, the training options can be displayed]), a subset of the plurality of selectable training options (Burr, ¶¶0026-0030 – teaches training options based on the subset, including probability of inclusion and inclusion of random good samples).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gibiansky, Maclean and Burr for the same reasons as disclosed in claim 1 above.

Regarding claim 7 (Previously Presented), Gibiansky in view of Maclean and further in view of Burr teaches all of the limitations of the method of claim 1 as noted above.
Gibiansky further teaches 
using the particular machine learning configuration file, configuring a second machine learning system (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0108 – teaches using a stored file of parameters and/or selected machine learning models to configure a machine learning system in the same way it was before to continue the tuning process; Gibiansky, ¶0129 – teaches using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process); 
Maclean further teaches  
storing, for each machine learning training dataset of the plurality of machine learning training datasets, category data identifying a data category for the machine learning training dataset (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of data sets and presents one or more data sets associated with the received text; see also Maclean, Fig. 4); 
the particular machine learning training dataset corresponding to a particular data category (Maclean, ¶0049 – teaches a text field that receives text input [category] and accesses a database of ; 
training the second machine learning system using the second machine learning training dataset of the plurality of machine learning training datasets (Maclean, ¶0077 – teaches training machine leaning system; see also Maclean, Figs. 6-7, 10-12; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17). 
Burr further teaches
storing, at the machine learning server computer (Burr, ¶0039 – teaches server), a confidence score threshold value (Burr, ¶0025 – teaches a predetermined threshold used for comparison [To compare to all of the values, it must be stored on the server]); 
the particular output dataset comprising, for each of a plurality of data items in the particular output dataset, an output confidence score (Burr, ¶0024 – teaches, for each data item during evaluation, an output confidence score is determined);
determining that a subset of the plurality of data items in the particular output dataset comprise confidence scores below the confidence score threshold value (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold); 
in response to determining that the subset of the plurality of data items in the particular output dataset comprise confidence scores below the confidence score threshold value (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold), identifying one or more machine learning training datasets corresponding to the particular data category (Burr, ¶0028 – teaches based on the confidence value, the examples that are correctly classified can be ; 
automatically selecting, from the one or more machine learning training datasets, a second machine learning training dataset (Burr, ¶0025 – teaches selecting a subset by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold [The identification of the training example includes both the input and output of the training example]; Burr, ¶0019 - teaches identifying a subset of the training data and using that subset as the training set); 
using the second machine learning system and a subset of the particular input dataset, computing a second output dataset (Burr, ¶0019 - teaches identifying a subset of the training data and using that subset as the training set; Burr, ¶0024 – teaches, for each data item during evaluation, an output confidence score is determined; Burr, ¶0025 – teaches selecting a subset of training data by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold [Because this process is iterative, after determining a subset, that subset is used for evaluation to determine a new subset [second output dataset]); 
replacing one or more data items in the particular output dataset with one or more corresponding items in the second output dataset (Burr, ¶0031 – teaches that after each training epoch, the forward evaluation is repeated with the examples that had a non-zero probability of inclusion in the training subset [By repeating the evaluation on a retrained model generates outputs in the second output dataset that replaces outputs in the previous (particular) output dataset]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gibiansky, Maclean and Burr for the same reasons as disclosed in claim 1 above.
Regarding claim 8 (Previously Presented), Gibiansky in view of Maclean and further in view of Burr teaches all of the limitations of the method of claim 1 as noted above. Gibiansky further teaches a second machine learning configuration file of the one or more machine learning configuration files comprising instructions for configuring a machine learning system of a second machine learning type with one or more third machine learning parameters (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0078 – teaches that the parameter optimization unit may store the one or more sample parameters in a storage device [Storage on a storage device is interpreted as storing in a file on the storage device]; Gibiansky, ¶0108 – teaches storing parameter settings in a file which includes machine learning method, and, for example, number of trees or tree depth; Gibiansky, ¶0110, Fig. 6 – shows a GUI with at least 5 parameters with parameter values; Gibiansky, ¶0129 – teaches storing parameter configurations in a file; see also Gibiansky, ¶0035-0036, 0063-0064 [While Gibiansky does not explicitly note separate configuration files, it would be obvious to a person skilled in the art that any number of configuration files could be used, each storing any designated data required, including one configuration file for each machine learning type.]; Gibiansky, ¶0093), and wherein the method further comprises: 
displaying, through the graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a plurality of selectable network type options, each of which defining a type of machine learning system (Gibiansky, ¶0108 – teaches selectable machine learning methods; see also Gibiansky, ¶0093 – teaches various machine learning methods that can be selected; Gibiansky, Fig. 6, ¶0110); 
receiving, through the graphical user interface (Gibiansky, ¶0110 – teaches GUI for receiving user inputs; see also Gibiansky, Fig. 6), a selection of both a first selectable network type option corresponding to a machine learning system of the particular machine learning type (Gibiansky,  and a second selectable network type option corresponding to a machine learning system of the second machine learning type (Gibiansky, ¶0091 – teaches evaluating two different models in parallel [This requires the selection of a second model type]; Gibiansky, ¶0108 – teaches the user selecting a machine learning method; see also Gibiansky, Fig. 4, ¶0101 – teaches training a first candidate model and a second candidate model simultaneously); 
configuring the particular machine learning system based, at least in part, on the selection of the first selectable network type option (Gibiansky, ¶0108 – teaches configuring the machine learning system using the selected machine learning method and the selected parameters and values); 
based, at least in part, on the selection of the second selectable network type option, using the second machine learning configuration file, configuring a second machine learning system (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0108 – teaches using a stored file of parameters and/or selected machine learning models to configure a machine learning system in the same way it was before to continue the tuning process; Gibiansky, ¶0129 – teaches using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process); 
using the second machine learning system and the particular input dataset, computing a second output dataset (Gibiansky, ¶0052 – teaches a GUI to submit data for processing and return to the GUI the results of the machine learning method as applied to the submitted data; Gibiansky, ¶0106 – teaches generating output for training and/or test data; Gibiansky, ¶0102 – teaches comparing results of two candidate models [This requires a first output from a first model and a second output from a second model]).


Regarding claim 9 (Original), Gibiansky in view of Maclean and further in view of Burr teaches all of the limitations of the method of claim 1 as noted above.
Gibiansky further teaches 
using the particular machine learning configuration file, configuring a second machine learning system (Gibiansky, ¶0091 – teaches a first and a second machine learning type; Gibiansky, ¶0105 – teaches having two different models each with different parameters; Gibiansky, ¶0108 – teaches using a stored file of parameters and/or selected machine learning models to configure a machine learning system in the same way it was before to continue the tuning process; Gibiansky, ¶0129 – teaches using a file of previously evaluated parameter configurations which is used to prime the parameter optimization unit and reuse previous work to accelerate the tuning process); 
in response to configuring the particular machine learning system, training the particular machine learning system (Gibiansky, ¶0093 – teaches training the GBM [particular model]; see also Gibiansky, ¶0104) using the particular machine learning training dataset (Gibiansky, ¶0104 – teaches training using a particular training dataset); 
using the second machine learning system and the particular input dataset, computing a second output dataset (Gibiansky, ¶0052 – teaches a GUI to submit data for processing and return to the GUI the results of the machine learning method as applied to the submitted data; Gibiansky, ¶0106 – teaches generating output for training and/or test data; Gibiansky, ¶0102 – teaches comparing results of two candidate models [This requires a first output from a first model and a second output from a second model]).

storing, at the machine learning server computer (Maclean, ¶0033 – teaches application server hosting comparative modeling system and one or more database servers), a plurality of machine learning training datasets (Maclean, ¶0035 – teaches storing sets of data in a database; Maclean,
¶0046 – teaches a data set selection; Maclean, ¶0048 – teaches data sets accessible by or included in the comparative modeling system; see also Maclean, Fig. 4); 
displaying, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a plurality of selectable training options, each of which corresponding to a machine learning training dataset of the plurality of machine learning training datasets (Maclean, ¶¶0051-0053 – teaches a transform scheme which includes one or more algorithms, processes or operations to modify data within the selected data set; see also Maclean, Figs. 5, 6); 
receiving, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a selection of both a particular selectable training option corresponding to a particular machine learning training dataset (Maclean, ¶0051 – teaches receiving a selection of the transformation scheme through the GUI) and a second selectable option corresponding to a second machine learning training dataset (Maclean, ¶0090 – teaches the comparative modeling system receiving a plurality of selections for a plurality of data set and a plurality of transformation families; Maclean, ¶0091 – teaches multiple sub-operations each of which includes the operation of a single system; see also Maclean, Figs. 16-17); 
in response to configuring the second machine learning system, training the second machine learning system using the second machine learning training dataset (Maclean, ¶0077 – teaches training machine leaning system; see also Maclean, Figs. 6-7, 10-12; Maclean, ¶0091 – teaches .
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gibiansky, Maclean and Burr for the same reasons as disclosed in claim 1 above.

Regarding claim 10 (Previously Presented), Gibiansky in view of Maclean and further in view of Burr teaches all of the limitations of the method of claim 1 as noted above. Gibiansky further teaches 
configuring a plurality of test machine learning systems of the particular machine learning type, each of which comprising different machine learning parameters (Gibiansky, ¶0079 – teaches comparing two gradient boosted machines (GBM) where one has 1427 trees [parameter] and the other has 1293 trees [parameter]); 
using a test input dataset and the plurality of test machine learning systems, computing a plurality of test output datasets (Gibiansky, ¶0050 – teaches selection and optimization server retrieves training and test data; Gibiansky, ¶0098 – teaches using test samples on the models to generate new parameters and repeat the process; Gibiansky, ¶0118 – teaches generating fitness [accuracy] based on test samples); 
determining that an output of a particular test machine learning system of the plurality of test machine learning systems has a higher confidence score than outputs of each other test machine learning system of the plurality of test machine learning systems (Gibiansky, ¶0079 – teaches comparing two GBMs [test machine learning systems] where the GBM with 1437 trees has higher accuracy [confidence] than the one with 1293 trees), the particular test machine learning system comprising the one or more first machine learning parameters (Gibiansky, ¶0079 – teaches ; and 
in response to determining that the output of the particular test machine learning system has a higher confidence score than each other test machine learning system, storing the particular machine learning configuration file with the one or more first machine learning parameters (Gibiansky, ¶¶0080-0081 – teaches using the results of the more accurate model to form a new parameter distribution; see also Gibiansky, ¶¶0078, 0108, 0129 – storing parameters in a configuration file).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gibiansky, Maclean and Burr for the same reasons as disclosed in claim 1 above.

Regarding claim 11 (Original), Gibiansky in view of Maclean and further in view of Burr teaches all of the limitations of the method of claim 1 as noted above.
Maclean further teaches 
storing, at the machine learning server computer (Maclean, ¶0033 – teaches application server
hosting comparative modeling system and one or more database servers), a plurality of machine learning training datasets (Maclean, ¶0035 – teaches storing sets of data in a database; Maclean, ¶0046 – teaches a data set selection; Maclean, ¶0048 – teaches data sets accessible by or included in the comparative modeling system; see also Maclean, Fig. 4); 
displaying, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a plurality of selectable training options, each of which corresponding to a machine learning training dataset of the plurality of machine learning training datasets (Maclean, ¶¶0051-0053 – teaches a transform scheme which includes one or ; 
receiving, through the graphical user interface (Maclean, ¶0051 – teaches accessing the transform scheme through a GUI; see also Maclean, Fig. 5), a selection of a particular selectable training option (Maclean, ¶0051 – teaches receiving a selection of the transformation scheme through the GUI) corresponding to a particular machine learning training dataset (Maclean, ¶¶0051-0053 – teaches a transform scheme which includes one or more algorithms, processes or operations to modify data within the selected data set; see also Maclean, Figs. 5, 6).
Burr further teaches in response to computing the particular output dataset, updating the particular machine learning training dataset using the particular input dataset and the particular output dataset (Burr, ¶0019 - teaches identifying a subset of the training data and using that subset as the training set; Burr, ¶0024 – teaches, for each data item during evaluation, an output confidence score is determined; Burr, ¶0025 – teaches selecting a subset of training data by identifying the training examples that have a negative confidence score or that have a positive confidence score below a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gibiansky, Maclean and Burr for the same reasons as disclosed in claim 1 above.

Regarding claim 12 (Currently Amended), it is the computer system media embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Gibiansky further teaches the following additional limitations:
one or more processors (Gibiansky, ¶0010 – teaches a system with one or more processors); 
a first machine learning server computer (Gibiansky, ¶0044 – teaches selection and optimization server; see also, Gibiansky, 0033 - teaches performing steps using implementations distributed in the cloud or over multiple machines; Gibiansky, 0045 - multiple servers); 
a memory storing instructions which, when executed by the one or more processors, cause performance of (Gibiansky, ¶0010 - teaches memory storing instructions that, when executed by the one or more processors, cause the system to perform the steps of the invention) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Gibiansky, Maclean and Burr for the same reasons as disclosed in claim 1 above.

Regarding claim 13 (Previously Presented), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 2.

Regarding claim 15 (Previously Presented), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 4.

Regarding claim 17 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 6.

Regarding claim 18 (Previously Presented), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 7.

Regarding claim 19 (Previously Presented), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 8.

Regarding claim 20 (Original), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 9.

Regarding claim 21 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 10.

Regarding claim 22 (Original), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Gibiansky in view of Maclean and further in view of Burr for the reasons set forth in the rejection of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116